DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 02, 02021.
Claims 7, 9-12 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang et al. (USP: 2018/0097663), in view of  Davydov et al. (USP: 2016/0227520). 

1.-6. (canceled) 

As per Claim 7 Jiang teaches a terminal comprising:
 a receiver that receives downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part (Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and a processor that determines a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size); to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size). 
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

8. (Canceled)

As per Claim 9 Jiang- Davydov teaches the terminal according to claim 7, wherein the processor determines the size of the PRG based on a number of resource blocks included in the bandwidth part (Paragraph 0045, 0060 the PRG size for open-loop MIMO based DMRS may be different than the PRG size for the closed-loop MIMO based DMRS. In one or more examples, the PRG size for the open-loop MIMO based DMRS may be signaled to the receiving device using a one-bit indicator and the PRG size for closed-loop MIMO using a two-bit indicator.). 

(Paragraph 0060 the method may optionally include identifying a precoding resource block group (PRG) size for the narrowband DMRS. ). 

As per Claim 11 Jiang- Davydov teaches the terminal according to claim 7, wherein the processor does not expect that the transmission bandwidth includes non-contiguous resource blocks (Paragraph 0020, 0036 the transmitting device may include the wideband reference signal in one or more orthogonal frequency-divisional multiplexing (OFDM) symbols that precede the data channels in order to allow the receiving device to efficiently demodulate the transmitted signal. The receiving device utilizing the wideband reference signals in conjunction with the DMRS that aids the receiving device to demodulate the received signal more efficiently. The resource grid may include one or more OFDM symbols. The OFDM symbols may include a plurality of resource elements, which may be the smallest discrete part of the frame and contains complex value representing control and data for a physical channel or signal.   ). 

As per Claim 12 Jiang teaches a radio communication method comprising: 
receiving downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part   (Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and 
determining a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size).
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

13. (Canceled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468